DETAILED ACTION
This action is in response to the applicant’s amendment filed on 06 July 2021. Claims 1-7 and 9-15 are pending and examined. Claims 1, 6, 13 and 15 are currently amended. Claim 8 is cancelled.   
Response to Amendment
The Amendment filed 06 July 2021 has been entered. Claims 1-7 and 9-15 remain pending in the application. Regarding the Non-Final Office Action mailed on 06 April 2021, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(a) rejections and avoided the interpretation of “cleaning unit” under 35 U.S.C. 112(f) previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 06 July 2021, with regard to the rejections of claims 1-7 and 9-15 under 35 U.S.C. 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Artes (US9298183, hereinafter Artes) in view of Noh (US20150157182, hereinafter Noh). 
As to Claim 1, Artes teaches an autonomous traveler comprising: 
Artes, col 3, line 66-col 4, line 6; Fig. 1: main casing); 
a machine operably attached to the main casing and configured to enable the main casing to travel on a surface (Artes, col 4, lines 7-25: a drive module for moving the robot); and
a processor programmed to:
generate a map indicative of information on an area (Artes, col 4, lines 37-60 teaches generating maps; also see col 5, lines 20-38); 
estimate a self-position of the main casing (Artes, col 4, lines 37-60 teaches localization of the robot; also see col 5, lines 20-38); 
acquire external information (Artes, col 5, lines 20-38 teaches a sensor module for acquiring items of information; also see col 6, lines 22-25); and 
make the main casing autonomously travel on the surface by controlling an operation the machine based on the map (Artes, col 5, lines 4-19 teaches control and navigation module for controlling driving and processing of the robot on the basis of the map of the environment; col 5, lines 20-32 teaches map construction), and
when the external information is different from the information on the area indicated in the map while the main casing is autonomously traveling (Artes, col 6, lines 12-41 teaches autonomously traveling is different from the information on the map, the sensor units can be used to constructing the map; also see col 7, lines 26-33):
cause a search motion to be performed (Artes, col 7, lines 10-12 teaches the robot prepare the map by explanatory trip or as it carries out processing operations),
include a shape of an obstacle in the map (Artes, col 9, lines 18-26 teaches shape, size and location of the object; also see col 7, lines 46-53 for recognizing obstructions and further scanning the environment for new objects and enter new objects to map), and
Artes, col 7, lines 21-25 teaches path planning based on a robot generated map; col 9, lines 18-21 teaches size, shape of object included in the map).
Artes does not explicitly teach a shape of an object, including a width dimension or a height dimension, and a shape of a space having no existing object, including a height dimension, acquired through the search motion and set a travelling route based on the map in which the shape of the space are included, so that a number of time of redundantly travelling a same location non the area is reduced.
However, in the same field of endeavor, Noh teaches a shape of an object, including a width dimension or a height dimension and a shape of a space including a height dimension acquired through the search motion and set a traveling path on the map in which the shape of the space and obstacles are included and prevent repetition of unnecessary operations (See at least Noh, para 0032-0033, height of obstacle; para 0044-0046, height of space under chair and under bed; also see Fig. 4; para 0058-0059 teaches the robot moves around obstacles and stores obstacle information in map; para 0068 teaches set a traveling path based on local map and prevent unnecessary operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes to include a shape of an object, including a width dimension or a height dimension and a shape of a space having no existing object, including a height dimension, acquired through the search motion and set a travelling route based on the map in which the shape of the space are included, so that a number Noh, para 0043).
As to Claim 2, Artes in view of Noh teaches the autonomous traveler according to Claim 1. 
Artes further teaches the processor is programmed to control the operation of the machine to change the traveling route of the main casing based on the map in which the shape of the obstacle is included (Artes, col 7, lines 46-53 teaches scanning the environment when obstructions are recognized and enter detected objects in the map; col 7, lines 4-15 teaches robot following map prepared by robot itself; col 9, lines 18-21 teaches shape of object included in the map; also see col 7, lines 55-65 and col 13, line 61-65).
As to Claim 3, Artes in view of Noh teaches the autonomous traveler according to Claim 2.
Artes further teaches wherein the processor is programmed to perform reporting when the traveling route of the main casing is changed (Artes, col 11, lines 30-49 teaches traveling route being changed when there is obstruction and reported).
As to Claim 4, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches wherein the search motion is an operation in which the processor controls the operation of the machine so as to acquire a different position that is different from the area indicated in the map (Artes, col 7, lines 46-53 teaches acquiring information of new objects and entering the new objects in the map; col 5, lines 30-38 teaches constructing a map which is different from the permanent localization map and the differences indicating an obstruction).
As to Claim 5, Artes in view of Noh teaches the autonomous traveler according to claim 4
Artes further teaches wherein the search motion is an operation in which the processor controls the operation of the machine so that the main casing travels along a periphery of the different position (Artes, col 5, lines 12-15 teaches objects not recorded in the map, i.e. the position of the traveler is different from the information on the area indicated in the map; col 7, lines 10-12 teaches robot prepare reference by itself by an exploratory trip; also see col 5, lines 9-12 teaches the robot is navigated on the basis of a map).
As to Claim 6, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches a cleaning unit including a brush configured to clean the surface at least when the search motion is performed (Artes, col 5, lines 4-9 teaches processing module for cleaning; col 7, lines 46-53 teaches recognizing obstruction during processing and scanning to recognize new objects; col 7, lines 10-12 teaches prepare reference during processing operations; also see col 11, lines 30-39).
As to Claim 7, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches wherein the processor is programmed to acquire an arrangement position of an obstacle as the external information at least when the search motion is performed (Artes, col 6, lines 22-25 teaches senor units delivering environmental information for constructing the map used to recognize obstructions which are not recorded on an existing map).
As to Claim 9, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
 Artes further teaches a plurality of cameras disposed apart from one another on the main casing, wherein the processor is programmed to: generate, based on images picked up by the plurality of cameras, a distance image of the obstacle; and acquire shape information on the obstacle based on the distance image to acquire the shape of the obstacle (Artes, col 1, lines 40-44 teaches triangulation by cameras; col 5, line 27-29 teaches cameras and triangulation sensors, i.e. distance generation; col 9, lines 18-35 teaches acquiring shape information with sensor elements).
As to Claim 10, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches the processor is programmed to acquire characteristic information of the surface as the external information at least when the search motion is performed (Artes, col 5, lines 20-23 teaches sensor module acquiring information with respect to the properties of the floor).
As to Claim 13, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches a cleaning unit including a brush configured to clean the surface, wherein the processor is programmed to acquire an amount of dust and dirt on the surface as the external information at least when the search motion is performed (Artes, col 6, lines 30-36 teaches degree of soil of the floor; col 7, lines 46-53 teaches scanning and recognize new objects and enter to map when there is obstruction; col 7, lines 10-12 teaches exploratory trip for generating reference map).
As to Claim 15, Artes in view of Noh teaches a control method for an autonomous traveler.
Artes further teaches: causing the autonomous traveler to autonomous travel; acquiring external information while the autonomous traveler autonomously traveling in an area; performing a search motion when information on the area indicated in a previously-stored map is different from the acquired external information (Artes, col 14, lines 14-15 teaches autonomous travel; col 5, lines 20-37 teaches acquiring external information; col 7, lines 46-53 teaches search motion when recognize obstructions, i.e. information on an area is different from previously-stored map; also see col 7, lines 10-12 and col 6, lines 23-25 ).
including a shape of an obstacle in the previously stored-map (Artes, col 9, lines 18-26 teaches shape, size and location of the object; also see col 7, lines 46-53 for recognizing obstructions and further scanning the environment for new objects and enter new objects to map), and
setting a traveling route of the autonomous traveler in accordance with a type of the obstacle with is specified based on the shape of the obstacle, based on the previously-stored map in which the shape of the obstacle included (Artes, col 7, lines 21-25 teaches path planning based on a robot generated map; col 9, lines 18-21 teaches size, shape of object included in the map).
Artes does not explicitly teach a shape of an object, including a width dimension or a height dimension, and a shape of a space having no existing object, including a height dimension, acquired through the search motion and set a travelling route based on the map in which the shape of the space are included, so that a number of time of redundantly travelling a same location non the area is reduced.
See at least Noh, para 0032-0033, height of obstacle; para 0044-0046, height of space under chair and under bed; also see Fig. 4; para 0058-0059 teaches the robot moves around obstacles and stores obstacle information in map; para 0068 teaches set a traveling path based on local map and prevent unnecessary operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes to include a shape of an object, including a width dimension or a height dimension and a shape of a space having no existing object, including a height dimension, acquired through the search motion and set a travelling route based on the map in which the shape of the space are included, so that a number of time of redundantly travelling a same location non the area is reduced as taught by Noh to control movement of robot according to kinds of obstacles (Noh, para 0043).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Noh as applied to claim 1 above, and further in view of Rosenstein (US20140124004, hereinafter Rosenstein).
As to Claim 11, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes modified by Noh does not explicitly teach the processor is programmed to acquire a step gap of the cleaning-object surface as the external information.
Rosenstein, para 0054 teaches sensors arranged on the robot for detecting obstacles, cliffs and walls). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes and modified by Noh to include the processor to acquire a step gap of the cleaning-object surface as the external information as taught by Rosenstein to direct the robot in response to signals from the sensors so as to avoid obstacles and clutter while treating the cleaning surface (Rosenstein, para 0056).
As to Claim 14, Artes in view of Noh teaches the autonomous traveler according to Claim 1. 
Rosenstein further teaches the processor is programmed to acquire a color tone of the surface as the external information (Rosenstein, para 0091 teaches an imaging sensor taking images of the floor and determining spatial distribution of color of the image; Fig. 14). 
See claim 11 above for rationale supporting obviousness, motivation and reasons to combine.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Noh as applied to claim 1 above, and further in view of Connell (US20150336274, hereinafter Connell).
As to Claim 12, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes modified by Noh does not teach the processor is programmed to acquire a temperature of an obstacle as the external information.
Connell, para 0046 teaches automated robot sensing temperature of obstacles using sensors, also see para 0050). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes and modified by Noh to include the processor to acquire temperature information of the obstacle as the external information as taught by Connell to direct the robot in response to signals from the sensors so as to identify the type of the obstacles (Connell, para 0050).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        

/YUEN WONG/Primary Examiner, Art Unit 3667